104 U.S. 52 (____)
DRIESBACH
v.
NATIONAL BANK.
STARK
v.
NATIONAL BANK.
Supreme Court of United States.

*53 Mr. James O. Parker for the plaintiffs in error.
Mr. W.H. Armstrong, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The object of the plaintiffs in error in these suits is to have usurious interest paid a national bank on renewing a series of notes, of which those now in suit are the last, applied in satisfaction *54 of the principal of the debt. The claim is not for interest stipulated for and included in the notes sued on, but for the application of what has actually been paid as interest to the discharge of principal. This we held in Barnet v. National Bank (98 U.S. 555) could not be done; and in First National Bank of Clarion v. Gruber (8 Weekly Notes of Cases, 119), and National Bank of Fayette County v. Dushane (9 id. 472), the Supreme Court of Pennsylvania followed that case, overruling its former decisions on the same question in Lucas v. Government National Bank (78 Pa. St. 228) and Oberholt v. National Bank of Mt. Pleasant, 82 id. 490. If, therefore, we reverse the judgments for the specific errors now complained of, it would serve no useful purpose, for on the facts admitted the same general result must follow another trial. Without, therefore, considering at all the question on which the cases seem to have turned below, the judgments are
Affirmed.